DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Restriction
	A requirement for Restriction was sent out on 23 February 2022. Applicants were required to choose a single invention.  The following groups were presented to the Applicant with claim 1 being the linking claim:
I. Claims 2-9, drawn to a method for culturing a plant by a culture step of submitting the plant to repeated thermal cycles; and applying specific temperatures and time cycles, classified in AO1H 3/00, for example.
Il. Claim 10, drawn to a method for culturing a plant by a culture step of submitting the plant to repeated thermal cycles; wherein the cool temperature is only applied to the root, classified in A01G 22/25, for example.
III. Claim 11, drawn to a method for culturing a plant by a culture step of submitting the plant to repeated thermal cycles; wherein the culture step is a soil-less culture step, classified in AO1G 31/00, for example.
IV. Claims 12-14, drawn to a method for culturing a plant by a culture step of submitting the plant to repeated thermal cycles; for optimizing production of a secondary metabolite by the plant, classified in CO8H 8/00, for example.
V. Claims 15, 16, 19, and 20, drawn to a method for culturing a plant by a culture step of submitting the plant to repeated thermal cycles; wherein the plant is a latex-producing plant, classified in AO1H 6/14, for example.
VI. Claims 17 and 18, drawn to a method for culturing a plant by a culture step of submitting the plant to repeated thermal cycles; wherein said culture step is implemented after a step of 8 to 15 weeks of seedling growth, classified in AO1H 6/00, for example.
In the Response to Restriction Requirement, dated 23 June 2022, Applicant elected Group IV drawn to claims 12-14. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 1-20 are pending
	Claims 2-11 and 15-20 have been withdrawn
	Claims 1 and 12-14, filed 20 December 2019, are hereby examined.

Information Disclosure Statement
References listed on the IDS, filed 25 June 2021, have been considered.

Claim Objections
Claims 1 and 12-14 are objected to because of the following informalities:  
Claims 1 and 12-14 are missing the article at the beginning of the claim. Regarding claim 1, --A-- should be inserted before “method for culturing…”. Regarding claims 12-14, --The-- should be inserted before “method according to…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “optimizing” in claim 12 is a relative term which renders the claim indefinite. The term “optimizing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if “optimizing” refers to an improvement in the quality, increase in production or some other meaning not envisioned by the examiner. Furthermore, the degree to which “optimizing” is not defines. Does a slight increase in production, for example 0.1% increase, constitute optimized production or is there a threshold that needs to be meet to qualify for optimized production?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is drawn to a method for culturing a plant comprising submitting the plant to repeated thermal cycles. Claim 12 does not further limit claim 1 and claim 12 is merely a statement of intended use.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gogichev et al (5 December 2015; WO 2013/178493 A1).
	The claim is drawn to a method for culturing a plant comprising a culture step within the plant is submitted to repeated thermal cycles wherein each thermal cycle, cool temperature and warm temperature are alternately artificially applied to all or a part of said plant, over a period shorter than natural seasons. 

	Gogichev et al teach a method for growing plants, which stimulates increased growth rates (entire document). Gogichev et a teach exposing plants to at least one or a plurality of 24-hour temperature cycles with alternating heating-phases and cooling-phases, wherein the temperature cycle includes at least two heating-phases (which reads on plant is submitted to repeated thermal cycles wherein cool temperature and warm temperature are alternately artificially applied to all or a part of said plant ) [page 1, line 8-12]. Gogichev et a teach that the heating-phases have a duration of 1 to 60 minutes and the shortest cooling-phases have duration of at least 2 hours (which reads on a period shorter than natural seasons) [page 2, lines 14-18]. Gogichev et a found that such a temperature regime of a certain amount of heat stimulates the growth of the plant to be cultured [page 1, lines 20-21].
	Therefore, Gogichev et al anticipates the invention of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gogichev et al (5 December 2015; WO 2013/178493 A1) and Sundar et al (2001. Interactive influence of temperature and growth light intensity on rubber accumulation and rubber transferase activity in guayule (Parthenium argentatum Gray). Journal of Plant Physiology. 158: 1291-1297).
The claims are drawn to a method for culturing a plant comprising a culture step within the plant is submitted to repeated thermal cycles wherein each thermal cycle, cool temperature and warm temperature are alternately artificially applied to all or a part of said plant, over a period shorter than natural seasons. The claims are further drawn to wherein the method is for optimizing production of a secondary metabolite wherein the secondary metabolite is a polymer, specifically cis-1, 4-polyisoprene. 

Gogichev et al teach a method for growing plants, which stimulates increased growth rates (entire document). Gogichev et a teach exposing plants to at least one or a plurality of 24-hour temperature cycles with alternating heating-phases and cooling-phases, wherein the temperature cycle includes at least two heating-phases (which reads on plant is submitted to repeated thermal cycles wherein cool temperature and warm temperature are alternately artificially applied to all or a part of said plant ) [page 1, line 8-12]. Gogichev et a teach that the heating-phases have a duration of 1 to 60 minutes and the shortest cooling-phases have duration of at least 2 hours (which reads on a period shorter than natural seasons) [page 2, lines 14-18]. Gogichev et al also teach that the maximum temperature is between 25-60 ºC and that the minimum temperature is between 3-25 ºC [page 2, lines 1-5]. Gogichev et al teach that increased heat activates the circulation of water through a “pumping” effect, because the tissue expands during the heating-phase and narrows during the cooling-phase [page 9, lines 7-10]. Gogichev et a found that such a temperature regime of a certain amount of heat stimulates the growth of the plant to be cultured [page 1, lines 20-21].
Although Gogichev et al teach that submitting a plant to repeated thermal cycles increases the growth of the plant, it would naturally follow that secondary metabolite production would also increase with increasing biomass. However, Gogichev et al do not specifically teach that the methodology results in production of the secondary metabolite, cis-1,4-polyisoprene.

Sundar et al teach the interactive effects of low temperature and growth light intensity on rubber particle proteins and rubber transferase activity (abstract; entire document). Sundar et al teach that plants were kept at 30 ºC for 12 hours and at varying night temperatures of 15, 20 and 30 ºC. Sundar et al teach that rubber transferase catalyzes the cis-1,4-polymerization of isoprene monomers [page 1292, left col., para. 2]. Sundar et al teach that Guayule (Parthenium argentatum) plants accumulate large quantities of rubber within parenchyma cells of their stem bark tissues [page 1294; left col., para. 4]. Sundar et al found that guayule plants subjected to low night temperature 30/15 ºC exhibited a two-fold increase in rubber transferase activity compared to the control plants and that low night temperature triggers the rubber transferase activity simultaneously with the increase in polyisoprene biosynthesis compared to control plants grown under natural photoperiod  [page 1295, left col., para. 1; right col., para.1; Figs 1-3].

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to use the Guayule plant as taught by Sundar et al with the methods of Gogichev et al to arrive at the claimed invention. Gogichev et a found that exposing plants to at least one or more alternating heating and cooling phases resulted in stimulated growth of the plant. Sundar et al teach that Guayule accumulate large quantities of rubber (polyisoprene) in the stem bark tissue. Therefore, the plants as taught by Sundar et al, grown in alternating heating and cooling phases as taught by Gogichev et al would have increased stem bark tissue and therefore, increased rubber content. Furthermore, such a temperature regime of heating and cooling would provide the Guayule with low temperatures over numerous cycles that would further increase the production of the secondary metabolite, cis-1,4-polyisoprene. One would have been motivated to combine the Guayule plant as taught by Sundar et al with the methods as taught by Gogichev et al to increase the economically important polyisoprene (rubber) production in a plant system. One would have had a reasonable expectation of success given that Gogicheve et al found that alternating thermal cycles increased plant growth thus biomass and Sundar et al showed that low temperatures increased rubber production as compared to plants grown under natural photoperiods. 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN M REDDEN/Examiner, Art Unit 1661